04/12/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs October 27, 2020

                STATE OF TENNESSEE v. JOHNVYA T. SMITH

                  Appeal from the Criminal Court for Knox County
                     No. 104174 Steven Wayne Sword, Judge
                     ___________________________________

                            No. E2020-00409-CCA-R3-CD
                        ___________________________________


The Defendant, Johnvya T. Smith, appeals from the trial court’s judgment granting him
partial relief based on his 36.1 motion to correct an illegal sentence, arguing that the trial
court should have allowed him to withdraw the guilty plea that resulted in the illegal
sentence rather than merely amending the sentence. The State disagrees, arguing that the
trial court appropriately denied the Defendant’s request to withdraw his guilty plea because
the illegal aspect of his sentence was not a material component of the Defendant’s plea
agreement. We agree with the State. Accordingly, we affirm the judgment of the trial
court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JAMES CURWOOD WITT,
JR., and CAMILLE R. MCMULLEN, JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee, for the appellant, Johnvya T. Smith.

Herbert H. Slatery III, Attorney General and Reporter; Courtney N. Orr, Assistant Attorney
General; Charme Allen, District Attorney General; and Ta Kisha M. Fitzgerald, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                                          FACTS

         In April 2015, the Defendant pled guilty in the Knox County Criminal Court to
attempted first degree murder, employing a firearm during the commission of a dangerous
felony, unlawful possession of a weapon, and aggravated assault. Pursuant to the terms of
his negotiated plea agreement, the Defendant was sentenced as a Range II multiple offender
to twenty-five years for attempted first degree murder, as a Range II multiple offender to
twelve years for aggravated assault, as a Range III persistent offender to ten years for
employing a firearm during the commission of a dangerous felony, and as a Range III
persistent offender to ten years for unlawful possession of a weapon. The ten-year sentence
for employing a firearm during the commission of a dangerous felony was enhanced based
on the Defendant’s having a prior qualifying felony conviction. See Tenn. Code Ann. § 39-
17-1324(b)(1), (g)(2) (providing that an individual who employs a firearm during the
commission of a dangerous felony shall be sentenced to a mandatory ten-year sentence in
the Department of Correction if the individual, at the time of the offense, had a prior felony
conviction). That sentence was ordered to be served consecutively to the twenty-five-year
sentence for attempted first degree murder, for a total effective sentence of thirty-five years
in the Department of Correction.

         On August 2, 2019, the Defendant filed a pro se Tennessee Rule of Criminal
Procedure 36.1 motion to correct an illegal sentence based on the illegality of his sentence
for employing a firearm during the commission of a dangerous felony. Specifically, he
alleged that the enhanced ten-year sentence was illegal because none of his prior Louisiana
convictions was a qualifying “prior conviction” as defined under the statute. He further
alleged that the 45% release eligibility date imposed for that conviction directly
contravened the statute that provides that there shall be no release eligibility date for the
offense. Among the relief he sought was to be permitted to withdraw his guilty plea to that
offense.

         On August 19, 2019, the trial court entered an order in which it, among other
things, noted that the judgment form for the challenged conviction reflected that the
sentence was ordered to be served at 100 percent. The court found, however, that none of
the Defendant’s previous Louisiana convictions qualified as a prior dangerous felony under
Tennessee Code Annotated section 39-17-1324. The court, therefore, appointed counsel
to represent the Petitioner “to make any necessary amendments to the motion and to set the
matter for further hearing.”

        At the February 6, 2020 hearing on the motion, the parties agreed that the
Louisiana armed robbery convictions on which the State had relied for the enhanced
sentence were not qualifying prior felonies under the statute. The State pointed out,
however, that the ten-year sentence was part of a negotiated plea bargain, that the
Defendant had pled guilty partly to avoid federal prosecution for the offense, and that the
Defendant had faced a potential sentence of ten to fifteen years as a Range III offender for
the indicted offense even without the statutory enhancement. The State, therefore,
suggested that the trial court should amend the sentence to reflect that the first six years be
served at 100% and the last four years at 45% release eligibility. Defense counsel
                                             -2-
acknowledged the Defendant had no legitimate basis to withdraw his guilty plea and agreed
that the State’s proposed sentence modification “might be the answer” to the illegality of
the sentence.

         On February 11, 2020, the trial court entered an order granting the Defendant
partial relief on his 36.1 motion in the manner proposed by the State. Specifically, the
court amended the sentence to reflect that the first six years of the sentence were to be
served at 100% in accordance with the statute governing mandatory minimum sentencing
for employment of a firearm during the commission of a dangerous felony, and the
remaining four years at the Range III release eligibility of 45 percent. On February 14,
2020, the trial court entered an amended judgment reflecting that change. This appeal
followed.

                                       ANALYSIS

         On appeal, the Defendant challenges the form of relief the trial court granted in
response to his Rule 36.1 motion to correct an illegal sentence. He acknowledges that the
modification of the sentence resulted in an outcome that was more favorable to him than
the sentence for which he originally bargained and that case law does not support his
request to be allowed to withdraw his guilty plea. He, nonetheless, requests that he be
given that option. The State responds by arguing that the trial court properly denied the
Defendant’s request to withdraw his plea because the illegal aspect of the sentence was not
a material part of the plea agreement.

       Rule 36.1 of the Tennessee Rules of Criminal Procedure provides “a mechanism for
the defendant or the State to seek to correct an illegal sentence.” State v. Brown, 479
S.W.3d 200, 208-09 (Tenn. 2015). An illegal sentence is defined as “one that is not
authorized by the applicable statutes or that directly contravenes an applicable statute.”
Tenn. R. Crim. P. 36.1(a). The rule provides in pertinent part:

      (2) With or without a hearing, if the court determines that the sentence is an
      illegal sentence, the court shall then determine whether the illegal sentence
      was entered pursuant to a plea agreement. If not, the court shall file an order
      granting the motion and also shall enter an amended uniform judgment
      document, see Tenn. Sup. Ct. R. 17, setting forth the correct sentence.

      (3) With or without a hearing, if the court determines that the illegal sentence
      was entered pursuant to a plea agreement, the court shall determine whether
      the illegal aspect of the sentence was a material component of the plea
      agreement.

                                           -3-
       (A) If the illegal aspect was not a material component of the plea agreement,
       the court shall file an order granting the motion and also shall enter an
       amended uniform judgment document, see Tenn. Sup. Ct. R. 17, setting forth
       the correct sentence.

       (B) If the illegal aspect was a material component of the plea agreement but
       the illegal aspect was to the defendant’s benefit, the court shall enter an order
       denying the motion.

       (C) If the illegal aspect was a material component of the plea agreement and
       the illegal aspect was not to the defendant’s benefit, the court shall give the
       defendant an opportunity to withdraw his or her plea. If the defendant
       chooses to withdraw his or her plea, the court shall file an order stating its
       findings that the illegal aspect was a material component of the plea
       agreement and was not to the defendant's benefit, stating that the defendant
       withdraws his or her plea, and reinstating the original charge against the
       defendant. If the defendant does not withdraw his or her plea, the court shall
       file an order granting the motion and also shall enter an amended uniform
       judgment document, see Tenn. Sup. Ct. R. 17, setting forth the correct
       sentence.

We agree with the parties that the 100% service rate for the entire 10-year sentence in count
three was illegal because the Defendant’s prior Louisiana armed robbery convictions did
not qualify as one of the statutorily enumerated dangerous felonies. See Tenn. Code Ann.
§ 39-17-1324(h)(2), (i)(2)(B); see also Bowman v. State, No. E2016-01028-CCA-R3-PC,
2017 WL 1449232, at *7 (Tenn. Crim. App. Apr. 24, 2017), perm. app. denied (Tenn. Aug.
16, 2017) (holding that prior convictions for the purpose of the enhanced sentencing in
Tennessee Code Annotated section 39-17-1324 are limited to “dangerous felonies”). We
further agree with the State that the trial court appropriately found that the illegal aspect of
the sentence was not a material component of the Defendant’s plea and that the proper
remedy was to amend the Defendant’s ten-year sentence to reflect that only the initial six
years be served at the mandatory 100% service required by the statute. Accordingly, we
affirm the judgment of the trial court.

                                      CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.

                                               ____________________________________
                                               ALAN E. GLENN, JUDGE
                                             -4-